Citation Nr: 0403067	
Decision Date: 02/03/04    Archive Date: 02/11/04

DOCKET NO.  03-02 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel

INTRODUCTION

The veteran served on active duty from August 1958 to August 
1960 and from October 1962 to October 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) which denied the 
veteran's application to reopen a claim for service 
connection for a neck disability on the basis that new and 
material evidence had not been presented.  The veteran was 
notified of this rating decision and sent a copy of it by the 
Atlanta, Georgia, VA Regional Office (RO).

A hearing was held on October 22, 2003, in Atlanta, Georgia, 
before Robert E. Sullivan, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.

The Board has reopened the claim for service connection for a 
neck disability based on new and material evidence having 
been received, and that claim is the subject of the remand 
order below.  The appeal is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


FINDINGS OF FACT

1.  In a March 1986 rating decision, the RO denied service 
connection for a neck disability; the RO notified the veteran 
of this decision in March 1986, and he did not appeal it.

2.  Evidence received since the March 1986 rating decision 
was not previously submitted to agency decisionmakers; 
relates, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim; is neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and raises a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence received since the March 1986 rating decision 
denying service connection for a neck disability is new and 
material, and the veteran's claim for service connection for 
a neck disability must be reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In November 2000, several months before the veteran submitted 
his application to reopen a claim for service connection for 
a neck disability in this case, the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted.  The VCAA 
emphasized VA's obligation to notify claimants of the 
information or evidence needed in order for a claim to be 
substantiated, and it affirmed VA's duty to assist claimants 
by making reasonable efforts to get the evidence needed.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  
The VCAA applies to all claims filed after the date of its 
enactment as was the claim in this case.  38 U.S.C.A. § 5107, 
Note (West 2002).

The VCAA provided that, "Nothing in [the law pertaining to 
the duty to assist claimants] shall be construed to require 
[VA] to reopen a claim that has been disallowed except when 
new and material evidence is presented or secured . . . ."  
38 U.S.C.A. § 5103A(f) (2002).  In this case, a claim for 
service connection for a neck disability had been denied by 
VA in a final rating decision issued in March 1986.  
Therefore, the RO correctly considered the veteran's 
September 2001 claim for service connection for a neck 
disability as an application to reopen that claim based on 
new and material evidence.  In a letter, dated in May 2002, 
the RO notified the veteran what the evidence must show to 
establish service connection for a disability, and the RO 
also informed the veteran of what constitutes new and 
material evidence to reopen a claim that has been denied by a 
previous final decision.

In the decision below, the Board, unlike the RO, has reopened 
the claim for service connection for a neck disability based 
on new and material evidence having been received and has 
remanded the case to provide the veteran further assistance 
in developing evidence sufficient to render a decision on the 
claim.

Reopening The Claim For Service Connection For A Neck 
Disability

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate 
the claim; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and which raises a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In this case, the veteran testified at the October 2003 
hearing before the Board, that he injured his neck in service 
in 1960 in a jeep accident.  He stated that it bothered him 
for a period of time after that, but he did not suffer badly 
from it.  However, he testified that he injured his neck 
again in 1965 in a parachute jump and that this injury was 
more severe than the previous injury.  He testified that he 
came pretty close to breaking his neck and that he was given 
a neck brace and put on a physical profile nearly the whole 
time between when he sustained the injury and his discharge 
from service in October 1965.  He further stated that he had 
chronic problems with his neck thereafter and that he began 
to go for treatment in the 1980s.  In 1996, he underwent an 
operation on his neck.

Service medical records reflect that the veteran sustained an 
injury to his neck in service.  Specifically, a notation 
dated in April 1960 showed that the veteran was in a jeep 
accident and sustained a "'whiplash' type trauma to [his] 
neck."  An x-ray report pertaining to the cervical spine 
showed a slight straightening of the normal cervical lordosis 
due to muscle spasm.  The cervical spine was otherwise 
negative.  The impression was cervical muscle strain.  The 
veteran was given light duty for three days and treated with 
aspirin and local heat.  There were no complaints or findings 
pertaining to the neck on the report of the June 1960 
examination conducted in connection to the veteran's 
separation from the first period of service.  Moreover, the 
October 1962 report of examination conducted in connection 
with the veteran's entry onto active duty for the second 
period of service showed no complaints or findings relevant 
to a neck disability.

Private medical records, dated from 1983 to 1985, submitted 
by the veteran in support of his original claim for service 
connection did not show any complaints or findings relevant 
to a neck disability existing at that time.  On a July 1983 
form for providing "Medical History", the veteran described 
his present difficulty as "dizziness [and] sickness to my 
stomach".  He answered "none" to an item requesting that 
he list any serious injuries, and he also answered "none" 
to a question asking whether he had any other disorder that 
the form did not specifically inquire about.  The form did 
not inquire about anything pertaining to the neck, in 
particular, or about musculoskeletal disorders generally.

A July 1983 notation from a private physician showed that the 
veteran was seen for complaints of episodes of 
lightheadedness, nausea, positional vertigo, and bilateral 
hearing loss, for which symptoms the examiner's impression 
included possible Meniere's disease.  There were no 
complaints regarding the neck, but the examiner noted that 
examination of the neck was normal.

A July 1985 VA Medical Certificate showed that the veteran 
was seen at a VA medical center (VAMC) for complaints of 
"Dizzy Spells".  Among other things, the veteran provided a 
history of an injury to the neck in service.  A handwritten 
note by the examiner stated, "C[ervical]-spine [l]oss of 
normal curvature - muscle spasm."

Based on this evidence, the RO, in a September 1985 rating 
decision, denied the veteran's original claim for service 
connection for a neck disability, noting that available 
service medical records showed that the veteran was treated 
in service in 1960 for cervical muscle spasm and that there 
was no evidence of subsequent problems in the neck or 
cervical spine and no current evidence of residual disability 
from the acute whiplash injury.

Evidence in the file showed that the RO made attempts to 
obtain service medical records from the veteran's second 
period of service.  The RO notified the veteran that it was 
requesting additional military medical records, requested 
that he fill out a form for this purpose, and asked him to 
submit any military medical records which he had in his 
possession.  In reply, the veteran completed and returned the 
form to the RO, submitted copies of his DD Forms 214, which 
were already on file, and provided information about where he 
served during the first and second periods of service.  In 
February 1986, the RO also received two copies of DA Form 8-
274, Medical Condition - Physical Profile Record, which 
showed that in February 1965 and in August 1965 the veteran 
had been found qualified for duty with temporary assignment 
limitations due to "chronic neck sprain."  

In a March 1986 rating decision, the RO considered the 
additional evidence submitted by the veteran and confirmed 
and continued the September 1985 denial of the veteran's 
claim for service connection for a neck disability, noting 
that there was no evidence of subsequent problems in the neck 
or cervical spine and that there was no current evidence of 
residuals of the injury to the neck in service.  The veteran 
was notified of this decision in March 1986, he did not 
appeal it, and it is final.  38 U.S.C.A. § 7105(c) (West 
2002).

Evidence received since the March 1986 rating decision 
denying service connection for a neck disability consists of 
copies of the two DA Forms 8-274 showing that the veteran was 
placed on physical profile in service in 1965 due to chronic 
neck sprain; private and VA medical reports, and the 
veteran's testimony at the October 2003 hearing before the 
Board.  VA medical reports include a copy of the July 1985 VA 
Medical Certificate; a July 1985 VA x-ray report of the 
cervical spine showing "changes of cervical spondylosis, 
loss of normal lordotic curve of the spine, probably due to 
muscle spasm or ligamentous injury"; and a May 1986 VA 
Progress Note in which the veteran provided a history of an 
injury to the neck in service and complained of numbness on 
both sides of his face and tingling and numbness in his arms 
and hands with examination of the head and neck within normal 
limits.  Private medical records include reports dated in 
April 1996 showing that the veteran underwent an anterior 
cervical discectomy and fusion for cervical spondylosis, C5, 
6 and C6, 7, and reports of examination and consultation for 
complaints of neck pain dated in August 1998 and February and 
April 2002.

The two DA Forms 8-274 and the July 1985 VA Medical 
Certificate do not constitute new evidence because those 
documents were before the RO when it denied the claim for 
service connection for a neck disability in March 1986 and 
thus constitute evidence "previously submitted to agency 
decisionmakers."  38 C.F.R. § 3.156(a).  The other evidence 
is new because it was not before the RO in March 1986 and is 
not cumulative or redundant of evidence that was before the 
RO in March 1986.  The Board also finds that this evidence is 
material to the claim which the veteran seeks to reopen 
because it "relates, either by itself or when considered 
with previous evidence of record, to an unestablished fact 
necessary to substantiate the claim."  Specifically, the 
evidence shows a current neck disability, a fact that was not 
established by the RO in March 1986 and a fact that is 
necessary to substantiate the claim for service connection.

Moreover, the findings on the July 1985 VA x-ray report of 
the cervical spine showing "changes of cervical spondylosis, 
loss of normal lordotic curve of the spine, probably due to 
muscle spasm or ligamentous injury" are similar to the 
findings on the x-ray conducted in service in April 1960 
which showed "[s]light straightening of the normal lordosis 
due to muscle spasm."  This similarity, along with the 
evidence reflecting the existence of a current cervical spine 
disability, raises a reasonable possibility of substantiating 
the claim that a current neck disability is related to an 
injury to the neck in service.  38 C.F.R. § 3.156(a).  In 
addition, the veteran's testimony at the Board hearing in 
October 2003 that he sustained another injury to his neck in 
1965 during a parachute jump, when considered with the 
previous evidence of record, especially the physical profile 
forms dated in 1965 showing a "chronic neck sprain", is new 
evidence which further contributes to creating a reasonable 
possibility of substantiating the claim that a current neck 
disability is related to an injury to the neck in service.  
Concerning the veteran's testimony, the Board also notes that 
the veteran's DD Form 214 pertaining to his second period of 
service shows that he received a parachutist badge.  

Accordingly, for the reasons noted in the preceding two 
paragraphs, the Board concludes that the evidence received 
since the March 1986 rating decision denying service 
connection for a neck disability is new and material, and the 
veteran's claim for service connection for a neck disability 
must be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2003).  In so concluding, the Board notes that, 
although the evidence is sufficient to reopen the claim 
because it has raises a reasonable possibility that the claim 
may be substantiated by additional evidence, the case does 
not contain sufficient medical evidence at this time for the 
Board to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4)(i)).  Therefore, the Board has remanded the 
claim below for further development of the medical evidence.


ORDER

New and material evidence having been submitted, the claim 
for service connection for a neck disability is reopened; to 
this extent only, the appeal is granted.
REMAND

Service medical records show that the veteran sustained a 
whiplash injury to his neck in service in 1960.  The veteran 
testified at the October 2003 Board hearing that he injured 
his neck again during a parachute jump in 1965.  Given this 
testimony and the provisions of the VCAA pertaining to 
efforts that VA must make in obtaining records from Federal 
agencies, the Board concludes that further efforts should be 
made on remand to obtain complete or additional service 
medical records from the veteran's second period of service.  
38 C.F.R. § 3.159(c)(2).

Given the lengthy period of time that elapsed between the 
evidence showing a chronic neck sprain in service in 1965 and 
the findings pertaining to the cervical spine on the VA x-ray 
report dated in July 1985, the Board finds that the case does 
not contain sufficient medical evidence at this time for the 
Board to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4)(i)).  Therefore, remand is warranted to obtain 
a medical opinion about the likelihood that a current neck 
disability is the result of an injury or injuries to the neck 
in service.

Accordingly, to ensure that VA has met its duty to assist the 
veteran, the case is REMANDED for the following development:

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
completed with regard to the issue on 
appeal.  Provide any notification and 
development action still needed.

2.  Ask the veteran to identify the 
facilities, private and VA, where he has 
received treatment for his neck 
disability since April 2002 and obtain 
records of treatment, if any, identified 
and place them in the claims file.

3.  Attempt to obtain the veteran's 
complete service medical records for his 
second period of active duty from October 
1962 to October 1965 and document all 
attempts to obtain the records.  The 
effort to obtain records should include a 
request for clinical records for a period 
on or about February 1965 and August 1965 
from the U.S. Army Hospital at Fort 
Campbell, Kentucky.  End efforts to 
obtain additional service medical records 
only if they do not exist or if further 
efforts to obtain them would be futile.  
38 C.F.R. § 3.159(c)(2).  Inform the 
veteran if the efforts to obtain the 
records are unsuccessful and of the 
nature of the attempts made to secure the 
records.  

4.  If the RO decides that an examination 
of the veteran is needed in order for a 
VA doctor to render the opinion requested 
in this paragraph, the RO should make 
arrangements to schedule the veteran for 
such an examination.  Otherwise, arrange 
for a VA physician to review the medical 
evidence of record and to render an 
opinion as to the likelihood that the 
disability of the cervical spine shown on 
medical reports in the claims file dated 
from 1985 to the present is the result of 
an injury or injuries sustained to the 
spine in service.  With regard to the 
injury or injuries sustained in service, 
the examiner should note the whiplash 
injury and cervical muscle strain noted 
in April 1960; the findings on the April 
1960 x-ray report; the DA Forms 8-274 
physical profile reports noting chronic 
neck sprain; and any other relevant 
service medical records obtained by the 
RO.

In rendering the opinion, the physician 
should state, based on review of the 
medical reports, whether it is likely, 
unlikely, or at least as likely as not 
that that the current cervical spine 
disability is the result of an injury or 
injuries to the spine in service.  (The 
term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather it means that the 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.)  
A rationale for the physician's 
conclusions and a discussion of the 
medical principles involved will be of 
considerable assistance to adjudicators, 
and therefore, the doctor should provide 
a basis for his or her conclusions by 
referring, for example, to specific 
pertinent matters involved in this case 
or by explaining the nature of the 
current cervical spine disorder and what 
is known about its causes.

5.  Thereafter, the RO should 
readjudicate the veteran's claim for 
entitlement to service connection for a 
neck disability.  If the benefit sought 
on appeal remains denied, the appellant 
should be provided with an appropriate 
supplemental statement of the case (SSOC) 
and given the opportunity to respond.

Thereafter, the case should be returned to the Board for 
further consideration, if in order.  No action is required on 
the part of the appellant or his representative unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



